Citation Nr: 0737356	
Decision Date: 11/28/07    Archive Date: 12/06/07

DOCKET NO.  02-07 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased evaluation for chondromalacia 
patella of the right knee, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from March 1995 to 
September 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Togus, Maine.  The case has since been transferred to the 
Boston VARO and was also previously remanded by the Board in 
February 2004.


FINDING OF FACT

The veteran's service-connected chondromalacia patella of the 
right knee is productive of full extension and minimally 
limited flexion with pain, pain with manipulation of the 
patella, and crepitus; however, there is no evidence of 
ankylosis, instability, or arthritis. 


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
chondromalacia patella of the right knee have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5260 and 5261 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

A proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. 
§ 5103(a); C.F.R. § 3.159(b)(1).  Any error in VCAA 
notification should be presumed prejudicial, and VA has the 
burden of rebutting this presumption.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).

In Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reaffirmed principles set forth in earlier 
Federal Circuit and United States Court of Appeals for 
Veterans Claims (Court) cases in regard to the necessity of 
both a specific VCAA notification letter and an adjudication 
of the claim at issue following that letter.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  

The Mayfield line of decisions reflects that a comprehensive 
VCAA letter, as opposed to a patchwork of other post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case), is required to meet VA's 
notification requirements.  At the same time, VCAA 
notification does not require an analysis of the evidence 
already contained in the record and any inadequacies of such 
evidence, as that would constitute a preadjudication 
inconsistent with applicable law.  The VCAA letter should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
A Supplemental Statement of the Case, when issued following a 
VCAA notification letter, satisfies the due process and 
notification requirements for an adjudicative decision for 
these purposes.

In the present case, the veteran was issued a notification 
letter in March 2001, but this letter was very cursory in 
nature.  More thorough letters, meeting the specific 
requirements of C.F.R. § 3.159(b)(1), were issued in March 
2004 and March 2005, pursuant to the Board's February 2004 
remand.   While these later letters were issued after the 
appealed rating decision, the veteran's case was subsequently 
readjudicated in a March 2007 Supplemental Statement of the 
Case, consistent with the Mayfield line of decisions.  

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  This notification 
was provided in a June 2007 letter and, combined with the 
description of the assigned rating and effective date from 
the July 2001 rating decision, satisfies the requirements of 
Dingess.

As to VA's duty to assist the veteran with the obtaining of 
evidence necessary to substantiate a claim, under 38 U.S.C.A. 
§ 5103A, in this case VA has obtained records of treatment 
reported by the veteran, and there is no indication from the 
claims file of additional medical treatment for which VA has 
not obtained, or made sufficient efforts to obtain, 
corresponding records.  The Board also notes that the veteran 
has been afforded multiple comprehensive VA examinations in 
conjunction with this appeal, addressing the disorders at 
issue.

In summary, all relevant facts have been properly developed 
in regard to the veteran's claims, and no further assistance 
is required in order to comply with VA's statutory duty to 
assist with the development of facts pertinent to the claims.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of this appeal in this Board 
decision.  Rather, remanding this case for further VCAA 
development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

The RO has evaluated the veteran's right knee disorder under 
38 C.F.R. § 4.71a, Diagnostic Code 5260 and 5261.  Service 
connection for this disorder, along with a 10 percent 
evaluation, was established in a February 1998 rating 
decision as of September 1997.  In the appealed July 2001 
rating decision, the Togus VARO increased this evaluation to 
20 percent as of February 2001. 

Diagnostic Code 5260 concerns limitation of flexion of the 
leg.  In cases of flexion limited to 30 degrees, a 20 percent 
evaluation is in order.  A 30 percent evaluation is warranted 
for flexion limited to 15 degrees.

Under Diagnostic Code 5261, concerning limitation of 
extension of the leg, a 20 percent evaluation is in order for 
extension limited to 15 degrees.  Extension limited to 20 
degrees warrants a 30 percent evaluation.  A 40 percent 
evaluation is assigned for extension limited to 30 degrees, 
whereas extension limited to 45 degrees warrants a 50 percent 
evaluation.

The Board also notes that 38 C.F.R. §§ 4.40 and 4.45, which 
concern the applicability of a higher evaluation in cases of 
such symptomatology as painful motion and functional loss due 
to pain, should be applied in conjunction with the knee 
diagnostic codes except Diagnostic Code 5257.  See DeLuca v. 
Brown, 8 Vet. App. 202, 204-07 (1996); see also Johnson v. 
Brown, 9 Vet. App. 7, 11 (1996).  Indeed, these provisions 
were fully considered by the RO in the appealed July 2001 
rating decision.

The only other bases for an evaluation in excess of 20 
percent are ankylosis (Diagnostic Code 5256), or severe 
recurrent subluxation or lateral instability (30 percent 
under Diagnostic Code 5257). 

The evidence in this case does not support an increased 
evaluation under any of the noted diagnostic codes, however.  
The veteran's multiple VA examinations and outpatient 
treatment records clearly reflect his complaints of 
substantial right knee pain, as well as findings of crepitus 
and pain with manipulation of the patella.  The Board is also 
aware that the veteran has undergone steroid injections for 
this pain.  Range of motion testing, however, has 
consistently shown full (zero degrees) extension and flexion 
to at least 135 degrees.  Even taking into account the 
considerations under 38 C.F.R. §§ 4.40 and 4.45, particularly 
with regard to functional loss and pain upon motion, this 
disability picture does not support an evaluation in excess 
of 20 percent under Diagnostic Codes 5260 and 5261 given the 
very minimal limitation of motion.  See 38 C.F.R. § 4.71a, 
Plate II (normal range of motion for the knee is from zero to 
140 degrees).

Additionally, the Board notes that stability testing has 
consistently been negative for objective findings, and there 
is no evidence whatsoever of ankylosis of the right knee.  As 
such, further consideration of Diagnostic Codes 5256 and 5257 
is in no way warranted.

Several precedent opinions of the VA Office of General 
Counsel provide bases for the assignment of separate knee 
evaluations when specific symptoms are shown.  However, as 
the evidence of record does not show both right knee 
arthritis and instability, there is no basis for the 
assignment of separate evaluations for instability and 
arthritis.  Notably, the Board observes that multiple x-rays, 
from April 2001 and April 2005, have shown no arthritis of 
the right knee.  See VAOPGCPREC 23-97 (July 1, 1997); see 
also VAOPGCPREC 9-98 (August 14, 1998).  Moreover, there is 
no basis for separate evaluations for flexion and extension, 
as the veteran does not have sufficient limitation of flexion 
(60 degrees) or of extension (5 degrees) for a zero percent 
evaluation. 

Finally, the veteran has submitted no evidence showing that 
his service-connected right knee disorder has markedly 
interfered with his employment status beyond that 
interference contemplated by the assigned evaluation, and 
there is also no indication that this disorder has 
necessitated frequent, or indeed any, periods of 
hospitalization during the pendency of this appeal.  The 
Board notes that the veteran confirmed during his April 2005 
VA examination that he was working as a VA custodian and did 
not report substantial absences; rather, he noted losing time 
from work three or four times a year due to knee pain, fully 
consistent with a 20 percent evaluation.  As such, the Board 
is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1), which 
concern the assignment of extra-schedular evaluations in 
"exceptional" cases.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Overall, the evidence does not support an evaluation in 
excess of 20 percent for chondromalacia patella of the right 
knee, and the claim for that benefit must be denied.  
38 C.F.R. § 4.7.


ORDER

Entitlement to an increased evaluation for chondromalacia 
patella of the right knee, currently evaluated as 20 percent 
disabling, is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


